       Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 1 of 29




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                           Civil Action No. 1:20-cv-00189-JSR

      Plaintiffs,

v.

PURE GROWN DIAMONDS, INC.,

IIA TECHNOLOGIES PTE. LTD D/B/A
IIA TECHNOLOGIES,

      Defendants.


CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                           Civil Action No. 1:20-cv-00200-JSR

      Plaintiffs,

v.

FENIX DIAMONDS LLC,

      Defendant.



            PLAINTIFFS’ REBUTTAL CLAIM CONSTRUCTION BRIEF
         Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 2 of 29



                                              TABLE OF CONTENTS

I.     INTRODUCTION ............................................................................................................. 1
II.    CLAIM CONSTRUCTIONS FOR THE ’078 PATENT .................................................. 1
       A.        “controlling temperature of a growth surface of the diamond such that all
                 temperature gradients across the growth surface are less than 20° C”
                 (claims 1 and 12) .................................................................................................... 1
       B.        “the growth surface” (all asserted claims) ............................................................. 9
       C.        “growing single-crystal diamond ... on the growth surface at a growth
                 temperature in a deposition chamber having an atmosphere with a pressure
                 of at least 130 torr” (claim 1) and “growing single-crystal diamond ... on
                 the growth surface at a temperature of 900–1400° C” (claim 12) ....................... 13
III.   CLAIM CONSTRUCTIONS FOR THE RE’189 PATENT ........................................... 18
       A.        “to improve the optical clarity of [a] CVD diamond” (all asserted claims) ........ 18
       B.        “by raising the CVD diamond to a set temperature of at least 1500° C. and
                 a pressure of at least 4.0 GPA outside of the diamond stable phase” (all
                 asserted claims) .................................................................................................... 20
IV.    CLAIM CONSTRUCTION COMMON TO BOTH PATENTS..................................... 21
       A.        “single-crystal diamond” (’078 claims 1 and 12) and “single crystal CVD
                 diamond” (RE’189 claim 1) ................................................................................. 21
V.     CONCLUSION ................................................................................................................ 23




                                                               -i-
            Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 3 of 29



                                             TABLE OF AUTHORITIES

                                                                                                                           Page
CASES

Agere Systems Inc. v. Atmel Corp.,
   No. 02–864, 2003 WL 21652264 (E.D. Pa. May 27, 2003) ......................................................8

ASM America, Inc. v. Genus, Inc.,
  No. C-01-2190-EDL, 2002 WL 1892200 (N.D. Cal. Aug. 15, 2002) ...................................6, 7

Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc.,
   334 F.3d 1294 (Fed. Cir. 2003)..................................................................................................5

Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
   438 F.3d 1374 (Fed. Cir. 2006)................................................................................................22

Eaton Corp. v. Rockwell Int’l Corp.,
   323 F.3d 1332 (Fed. Cir. 2003)................................................................................................18

Epcon Gas Sys., Inc. v. Bauer Compressors, Inc.,
   279 F.3d 1022 (Fed. Cir. 2002)..................................................................................................7

Invitrogen Corp. v. Biocrest Manufacturing., L.P.,
    327 F.3d 1364 (Fed. Cir. 2003)....................................................................................16, 19, 20

Kyocera Wireless Corp. v. Int’l Trade Comm’n,
   545 F.3d 1340 (Fed. Cir. 2008)................................................................................................12

Lazare Kaplan International, Inc. v. Photoscribe Technologies, Inc.,
   628 F.3d 1359 (Fed. Cir. 2010)..................................................................................................6

Masco Corp. v. United States,
  303 F.3d 1316 (Fed. Cir. 2002)..................................................................................................8

O.I. Corp. v. Tekmar Co.,
    115 F.3d 1576 (Fed. Cir. 1997)..............................................................................................7, 9

Omega Eng’g, Inc. v. Raytek Corp.,
  334 F.3d 1314 (Fed. Cir. 2003)................................................................................................21

Pacing Techs., LLC v. Garmin Int’l, Inc.,
   778 F.3d 1021 (Fed. Cir. 2015)................................................................................................18

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)..................................................................................................5


                                                               - ii -
             Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 4 of 29



Pitney Bowes Inc., v. Hewlett-Packard Co.,
    182 F.3d 1298 (Fed. Cir. 1999)................................................................................................18

Smith & Nephew, Inc. v. Ethicon, Inc.,
   276 F.3d 1304 (Fed. Cir. 2001)................................................................................................16

Teleflex, Inc. v. Ficosa N. Am. Corp.,
    299 F.3d 1313 (Fed. Cir. 2002)................................................................................................17

Thorner v. Sony Computer Entm’t Am. LLC,
   669 F.3d 1362 (Fed. Cir. 2012)................................................................................................15

STATUTES

35 U.S.C. § 112 ¶ 6 ......................................................................................................................7, 8

OTHER AUTHORITIES

“Insubstantial”, MERRIAM WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1995) .......................22

“Small”, MERRIAM WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1995) ..................................22

“Substantial”, MERRIAM WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1995) .........................22




                                                                     iii
  Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 5 of 29



                   TABLE OF ABBREVIATIONS

 ’078 Patent    U.S. Patent No. 6,858,078

RE’189 Patent   U.S. Patent No. RE41,189

 Defendants     Defendants Fenix Diamonds LLC, Pure Grown Diamonds, Inc.,
                and IIA Technologies Pte. Ltd d/b/a IIA Technologies

   Fenix        Defendant Fenix Diamonds LLC

  Fenix Br.     Defendant Fenix Diamonds LLC’s Opening Claim Construction
                Brief, No. 20-cv-200, ECF Nos. 30, 32

  Fenix Ex.     Exhibits attached to the Declaration of Maxwell B. Snow, No. 20-
                cv-200, ECF Nos. 31-1–12

    PGD         Defendants Pure Grown Diamonds, Inc. and IIA Technologies Pte.
                Ltd d/b/a IIA Technologies

  PGD Br.       Initial Claim Construction Brief of Defendants Pure Grown
                Diamonds, Inc. and IIA Technologies Pte. Ltd., No. 20-cv-189,
                ECF No. 32

  PGD Ex.       Exhibits attached to the Declaration of J. Preston Long, No. 20-cv-
                189, ECF Nos. 33-1–8

  Plaintiffs    Plaintiffs Carnegie Institution of Washington and M7D
                Corporation

   Pls. Br.     Plaintiffs’ Opening Claim Construction Brief, No. 20-cv-189, ECF
                No. 31; No. 20-cv-200, ECF No. 29




                                  - iv -
         Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 6 of 29



I.     INTRODUCTION

       Plaintiffs’ constructions are consistent with the plain, ordinary, and customary meaning of

the claim terms to a skilled artisan and the specifications of the asserted patents. By contrast,

Defendants’ constructions would fundamentally and improperly alter the meaning of the claims.

II.    CLAIM CONSTRUCTIONS FOR THE ’078 PATENT

       A.      “controlling temperature of a growth surface of the diamond such that all
               temperature gradients across the growth surface are less than 20° C” (claims
               1 and 12)


 Plaintiffs’ Construction            PGD’s Construction               Fenix’s Construction

 no construction needed plain and ordinary meaning, that         plain and ordinary meaning, that
 (plain   and   ordinary is, “using temperatures measured        is, “using temperatures measured
 meaning)                at the middle and an edge of a          at the middle and an edge of a
                         growth surface of the diamond to        growth surface of the diamond to
                         maintain all temperature gradi-         maintain all temperature gradi-
                         ents across the growth surface at       ents across the growth surface at
                         less than 20° C”                        less than 20° C”


       Defendants’ construction improperly rewrites the ’078 claims. Instead of the requiring

what the claims demand, “controlling” growth surface temperature, Defendants would demand

(i) “using” (ii) two specific (iii) “measured” temperature points to (iv) “maintain” the claimed

temperature gradients. That is not what the claims recite, and none of Defendants’ arguments for

rewriting the claims are availing.

       To support the first half of their proposed construction “using temperatures measured at

the middle and an edge of a growth surface of the diamond,” PGD misquotes the ’078 specification

in two ways. First, citing a single sentence in the specification, PGD contends that the inventors

conceded as “well-known in the art” the exercise of feedback control over MPCVD parameters

like process temperature, gas mass flow, plasma parameters, and reactant flow rates. PGD Br. 5

                                              -1-
         Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 7 of 29



(citing ’078 Patent at 6:20-25). Then, based on that same sentence, PGD asserts the inventors

admitted that “[c]ontrolling the temperature in a single spot” was also “well-known.” Id. But the

cited statement merely acknowledges that electronic feedback control was well-known, not that

controlling growth surface temperatures during MPCVD was well-known.

       Proceeding from that mistaken premise, PGD argues that the claimed invention must differ

from “run-of-the-mill temperature control” by “using, at a minimum, temperatures measured at

the middle and at an edge of a growth surface to ensure the temperature gradients remain below

20° C.” Id. at 5-6. But the claims do not recite “using” or “measuring” anything. PGD’s argument

also reflects a striking misunderstanding of the specification, which recites at least ten parameters

for controlling growth surface temperature to ensure that all temperature gradients across the

growth surface are less than 20°C: heat sinking capability of the stage, positioning of the top

surface of the diamond in the plasma, uniformity of the plasma that the growth surface of the

diamond is subjected to, quality of the thermal transfer from edges of the diamond via a holder or

sheath to the stage, microwave power, coolant flow rate, coolant temperature, gas flow rates,

reactant flow rate, detection capabilities of an infrared pyrometer, and holder repositioning. See

Pls. Br. at 9 (citing ’078 Patent at 6:55-65, 11:12-31). And none of these parameters requires that

a particular measurement be “used” or a condition “maintained.”

       For its part, Fenix argues that because a temperature gradient is a “variation” or “differ-

ence,” the claims require measuring temperature difference from “at least two locations.”

According to Fenix (at 4), “It is not possible to control a single temperature gradient, let alone ‘all

temperature gradients,’ without measuring temperatures at different points.” Fenix’s logic is

temptingly simple but easily disproven. Consider, for example, the art of cooking on an open fire.

Because direct exposure to flame may result in high temperature variations across a cooking


                                                 -2-
           Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 8 of 29



surface, many campers control internal temperature gradients by using cast iron cookware whose

structural design guarantees even heat throughout its interior without the need to pack a

thermometer. Similarly, the ’078 Patent teaches that process parameters and mechanisms such as

the ten parameters listed above can be used to control the growth surface temperature inside the

chamber as claimed without “measuring temperatures at different points,” and without “using”

those measurements every (or any) time the claimed method is performed.

       Fenix goes even further astray by arguing (at 6) that, “as a matter of physics,” measuring

temperatures at the middle and an edge of a diamond growth surface “is the only way to determine

the maximum temperature gradient.” 1 Not so. Growth surface heat patterns may have localized

hot spots (e.g., from “isolated ‘outcroppings’ or twins” as described at column 13:4-18) for which

the maximum temperature difference will not be reflected by middle and edge temperature

measurements but would be reflected by one or more measurements localized on the hot spot itself.

Examples of such heat patterns are illustrated below.




       1
          Fenix’s brief confusingly refers to point P1 of Figure 2b as the “middle point” even though
point P2 sits in the geometric center of the growth surface. Fenix also refers to point P4 as the
“edge/corner point,” even though Points P1 and P3 also sit on the “edge” of the diamond as
illustrated. Fenix’s construction would introduce ambiguity regarding which “middle” and “edge”
measurements must be used.
                                                  -3-
         Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 9 of 29



       Far from a “critical” feature, PGD Br. 6, a temperature measurement “at the middle and an

edge of the growth surface” is just an exemplary input to the controller in an exemplary

embodiment of the invention. The patent does describe embodiments in which growth surface

temperature control may be controlled by “at least tak[ing] into account a temperature

measurement between the middle and an edge 139 of the growth surface 137.” ’078 Pat. at 7:9-21

(emphasis added). But that language itself recognizes that other inputs may also be considered.

Even more important, this passage describes only an “alternative” indication of the gradients

across the growth surface. Id. at 7:24-46; see id. at 12:16-20. The inventors did not describe a

middle and edge measurement in every embodiment, and not a single claim recites such a

measurement.

       To support the second half of their proposed construction, “using temperatures measured

... to maintain all temperature gradients across the growth surface at less than 20° C,” the

Defendants turn to extrinsic evidence. But extrinsic evidence plays second fiddle to intrinsic

evidence, and Defendants’ extrinsic evidence is especially unpersuasive.

       PGD and Fenix both quote passages from the complaints in which Plaintiffs allege that

their infringing CVD diamonds are made “by a process requiring maintaining the growth surface

temperature gradient to within 20°C, as recited in independent claims 1 and 12 of the ’078 Patent.”

PGD Br. 7-8, Fenix Br. 8-9 (emphasis omitted). But the wording of Plaintiffs’ complaints does

not support Defendants’ construction. As recited in independent claims 1 and 12 of the ’078

Patent, growth surface temperature gradients must indeed be kept to within 20° C. And as alleged

in Plaintiffs’ complaints, Defendants’ processes require maintaining those gradients. But nothing

in Plaintiffs’ complaints (or, for that matter, in the ’078 specification) suggests that independent

claims 1 and 12 require “using temperatures measured” to maintain those gradients. Nor, to be


                                               -4-
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 10 of 29



clear, do Plaintiffs allege that Defendants do so. Rather, Plaintiffs believe, based on currently

available information, that Defendants ensure proper gradients by controlling other process

parameters like those set forth in the ’078 specification. Defendants’ authorities stating that a

plaintiff may not contradict the allegations in its complaint are irrelevant because Plaintiffs have

not done so.

       As additional extrinsic evidence, PGD offers three cherry-picked dictionary definitions for

“control” that reflect elements of measurement. PGD Br. 8-9; PGD Exs. F, G, H. But PGD

provides no reason for the Court to “focus[] [its] inquiry on the abstract meaning of words” in

dictionaries “rather than on the meaning of claim terms within the context of the patent.” Phillips

v. AWH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005) (“Properly viewed, the ‘ordinary meaning’

of a claim term is its meaning to the ordinary artisan after reading the entire patent.”) Even if this

Court were to consider dictionary definitions of “control” when construing this term, PGD’s

definitions are inapposite. The definitions provided at Ex. F and Ex. G define the noun “control,”

not the verb “control” used in the claims. The definition provided at Ex. H is at least for a verb,

but PGD focuses on definition “3” because it includes their desired element of “comparison” but

ignores broader definition “1” which is more consistent with the inventors’ use of the term

throughout the specification: “To exercise authority or influence over.” Even in the days before

Phillips when dictionary definitions played a larger role, the Federal Circuit recognized that

“[w]here there are several common meanings for a claim term, the patent disclosure serves to point

away from the improper meanings and toward the proper meanings.” Brookhill-Wilk 1, LLC. v.

Intuitive Surgical, Inc., 334 F.3d 1294, 1300 (Fed. Cir. 2003) (citation omitted).

       Here, the jury will understand without any formal construction that the temperature of a

growth surface can be “controlled” in this broader sense (i.e., “influenced”) by any of the


                                                -5-
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 11 of 29



mechanisms set forth in the specification. Contrary to Defendants’ arguments, this is the ordinary

meaning of “control.”

       Lazare Kaplan International, Inc. v. Photoscribe Technologies, Inc., 628 F.3d 1359, 1366

(Fed. Cir. 2010), further undermines Defendants’ constructions. Lazare involved a patent for

microinscribing a gemstone with “laser energy.” Id. Although the claim expressly recited steps

of “imaging the gemstone from at least one vantage point” and “controlling the directing of the

focused laser energy based on the marking instructions and the imaging,” the district court erred

by limiting the controlling term to “automatic feedback derived from optical images of the

gemstone during the laser burn process.” Id. at 1366-67, 1370 (emphasis added). The Federal

Circuit concluded that “one of ordinary skill in the art at the time of the invention would have

understood [the controlling term] to include control based on either automated or manual feedback

derived from optical images of a gemstone, before or during the laser burn process.” Id. at 1369.

       The “controlling” limitation here is even broader than in Lazare because the claims do not

recite controlling temperature “based on” anything. Defendants identify no claim language

limiting the ’078 Patent’s “controlling” term to the use of feedback from temperature

measurements during growth. As in Lazare, the term “control” encompasses a variety of actions.

These can include actions based on feedback collected during the growth process, but can also

include actions based on information collected from past growth processes, and actions based on

information external to the growth process.

       Courts regularly decline to narrow limitations involving “control” for similar reasons. For

example, in ASM America, Inc. v. Genus, Inc., No. C-01-2190-EDL, 2002 WL 1892200 (N.D. Cal.

Aug. 15, 2002), amended by 2003 WL 21033555 (N.D. Cal. Jan 10, 2003), aff’d, 401 F.3d 1340

(Fed. Cir. 2005), the district court concluded that no express construction was necessary for two


                                              -6-
         Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 12 of 29



limitations of a claim to a method for processing semiconductor wafers: “controlling the temper-

ature of the substrate” and “controlling the partial pressure of [a vapor] to delay condensation ....”

Id. at *33. As here, the defendant sought to narrow the control limitations to require taking active

measurements as inputs to the control process. Id. at *34 (proposing construction for temperature

term of “directly measuring and maintaining the temperature of the substrate by an apparatus

for heating semiconductor substrates” (emphasis added)); *38 (proposing construction for pressure

term of “to control the pressure of particular gas in a mixture of gases through the use of a feed-

back loop” (emphasis added)). But the court agreed that no construction was necessary, noting

that (as here) the defendants had relied on passages in the specification that were “not a definition

of the term ‘controlling,’ but simply provide[d] examples of several ways to control the

temperature of the substrate.” Id. at *34; see id. at *39 (“[T]he summary of the invention and the

plain language of the claim support [plaintiff’s] contention that the ’568 patent does not require

any particular method of controlling the partial pressure.”).

        Finally, PGD half-heartedly argues (at 9-10) that this term is a “step-plus-function” term

subject to construction under 35 U.S.C. § 112 ¶ 6. PGD did not present this argument in its joint

claim construction chart and did not raise it in any discussion with Plaintiffs before filing its brief,

so its belated appearance in PGD’s brief is improper. Even if the argument were timely, it fails.

        Unlike apparatus claims, which are frequently drafted in “means plus function” format

invoking Section 112 ¶ 6, “step plus function” claim elements are very rare. Section 112 ¶ 6

applies only if a method claim element (i) recites a step that is individually associated with a

specified function, and (ii) does not recite the act necessary to perform the step and achieve the

function. Epcon Gas Sys., Inc. v. Bauer Compressors, Inc., 279 F.3d 1022, 1028 (Fed. Cir. 2002);

see also O.I. Corp. v. Tekmar Co., 115 F.3d 1576, 1583 (Fed. Cir. 1997) (noting that “[i]f we were


                                                 -7-
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 13 of 29



to construe every process claim containing steps described by an ‘ing’ verb, such as passing,

heating, reacting, transferring, etc. into a step-plus-function limitation, we would be limiting

process claims in a manner never intended by Congress”). If a claim element does not use the

literal terminology “step for,” Section 112 ¶ 6 will not apply to that element “without a showing

that the limitation contains nothing that can be construed as an act.” See Masco Corp. v. United

States, 303 F.3d 1316, 1327 (Fed. Cir. 2002) (emphasis added).

       Here, the term at issue does not contain the term “step,” and it does not associate any

generic step with a function without describing an act. Rather, the term expressly requires an act

(“controlling temperature of a growth surface of the diamond”) and states the consequence of that

act (“such that all temperature gradients across the growth surface are less than 20° C.”). The term

was not drafted in “step plus function” format, nor was it examined that way during prosecution.

       PGD’s authority, Agere Systems Inc. v. Atmel Corp., No. 02–864, 2003 WL 21652264

(E.D. Pa. May 27, 2003), does not support its position. In that case, a claim was construed in step-

plus-function format only after both parties’ experts conceded that it lacked sufficient disclosure

of supporting acts. Id. at *22. But PGD has offered no evidence, expert or otherwise, that the

claim does not require an act—and it plainly does: “controlling temperature of a growth surface

of the diamond.”

       In any event, even if this term were subject to construction under section 112 ¶ 6,

Defendants’ construction would still be improper, as the claim would be construed to encompass

all the acts set forth for “controlling temperature of a growth surface of the diamond,” including

not only the two measurements identified by Defendants but also all the mechanisms for

temperature control set forth in the ’078 Patent at, for example, column 6:55-65 and column 11:12-




                                               -8-
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 14 of 29



31. See O.I. Corp., 115 F.3d at 1583 (claim construed under section 112 ¶ 6 covered all steps

specified in the written description and equivalents thereof).

       As set forth in Plaintiffs’ opening brief, the words and phrases that make up this limitation

are not confusing or unclear. The limitation is simple and understandable to a jury. It requires

controlling temperatures of the diamond growth surface so that the differences between

temperatures at points across the surface are less than 20° C. Defendants would fundamentally

recast this limitation to require “using measured temperatures” from set points at the “middle and

an edge” of the “growth surface” and to add an ambiguous “maintain[ing]” component. Those are

transparent and improper efforts to import limitations from the specification in hopes of escaping

infringement. The Court should reject their invitation and stick with the clear claim language.

       B.       “the growth surface” (all asserted claims)


   Plaintiffs’ Construction           PGD’s Construction               Fenix’s Construction

 plain and ordinary meaning, plain and ordinary meaning, plain and ordinary meaning,
 that is, “the diamond seed no construction necessary    that is, “the surface upon which
 surface or diamond surface                              diamond growth is occurring”
 that is closest to the plasma,
 upon which single-crystal
 growth primarily occurs as
 the diamond grows”


       PGD offers no good justification for leaving this claim term unconstrued. Indeed, it gets

tripped up in its own argument. PGD says that growth occurs on the growth surface (which is

true), so the growth surface should be defined as wherever growth occurs. Avoiding such circular

reasoning is the very purpose behind Plaintiffs’ construction of this term.

       Contrary to PGD’s assertions, the intrinsic record plainly supports Plaintiffs’ construction.

The ’078 specification uses the term “growth surface” interchangeably with the term “top surface”


                                                -9-
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 15 of 29



and explains that this surface is “positioned within a region of the plasma 141 ... above the

deposition chamber floor 122” and “is initially the diamond seed portion 138 and is then the grown

diamond portion 140 as the diamond grows.” ’078 Pat. at 4:56-67; see also id. at 11:1-7

(discussing an embodiment in which temperature measurements are taken “of the growth surface”

and describing “the growth surface” as “the top surface of the growing diamond portion 140”);

12:6-12 (discussing an embodiment in which temperature measurements are taken “of the growth

surface of the diamond, either the diamond seed or a newly grown diamond portion on the diamond

seed,” and describing “the growth surface” as “the top surface of the growing diamond portion

140”); 12:12-16 (discussing an embodiment in which temperature measurements are taken “of the

growth surface, which is the top surface of the seed diamond portion”). PGD’s brief ignores every

reference in the specification to “top” surface. And it fails to cite even a single specification

passage in which the term “growth surface” refers to anything other than the top surface of the

diamond seed or grown diamond—because there is none.

       Plaintiffs have offered their construction to confirm that the term “growth surface” has a

geometric meaning and to present that meaning in a manner the jury can understand. In technical

terms, the growth surface is portion of the nominal crystallographic plane upon which

homoepitaxial growth occurs in a direction normal to the plane. In almost every instance (and in

every example in the specification), “growth surface” will refer to the “top surface” (the surface

away from the stage and near the plasma) on which substantially single-crystal growth occurs

during MPCVD. But the inventors could not have anticipated every chamber configuration in the

world, and using the term “top” in claim construction might improperly limit the claims to

“upright” configurations in which the plasma cloud is directly “above” the stage relative to the

direction of gravitational force. Because the inventive methods could be applied to a chamber


                                              - 10 -
           Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 16 of 29



configuration in which the plasma is placed to the “side” of a stage or diamond, Plaintiffs seek a

construction—based on the actual words of the patent specification—that accurately identifies the

surface (whether of the diamond or diamond seed) on which substantially single-crystal growth

occurs.

          PGD and Fenix criticize Plaintiffs’ construction for referring to this surface as “closest to

the plasma” when the growth surface is frequently “inside” the plasma. But even under those

circumstances, neither defendant contends that any surface of the diamond is closer to the plasma

than the surface in the plasma. Even if multiple surfaces are immersed in the plasma, only one

surface, the growth surface, will be entirely (or near-entirely) immersed within the plasma.

Likewise, to the extent lateral faces of the growing diamond might also be partially “inside” the

plasma, they are not “closest” compared to the primary growth surface, and they are not surfaces

on which substantially single-crystal growth occurs.

          Fenix tries to insert a “temporal aspect” to this term. The Court should decline Fenix’s

invitation, as neither the ’078 Patent nor Plaintiffs’ construction is unclear in this regard. There is

nothing temporal about the term “growth surface.” The “growth surface” is still the “growth

surface” even when the plasma is turned off for repositioning of the diamond, and the specification

makes clear that such repositioning can be undertaken to reposition the growth surface into a

desired region of space to which the plasma will thereafter be applied. See ’078 Pat. at 8:5-14 (“In

the diamond production system 100, the growth process is periodically halted so that the position

of the diamond 136 can be adjusted .... This repositioning allows the diamond growth … on the

growth surface of the diamond 136 to occur within a desired region of resonant power within the

plasma 141.”); see also id. at 10:11-15 (“[R]epositioning ... allows the diamond growth on the

growth surface of the diamond 136 to occur within a desired region of resonant power within the


                                                 - 11 -
          Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 17 of 29



plasma 341.”), 2:57-65, Fig. 6, Fig. 7. Properly read, the specification and claims repeatedly use

the term “growth surface” as a geometric signifier, not as a temporal signifier. See, e.g., id. at

13:48-51 (describing an infrared pyrometer as focused “at an incident angle of 65 degrees on the

growth surface”); 17:44-48 (defining an axis of translation within a diamond growth chamber as

“substantially perpendicular to the growth surface”); 17:58-18:2 (same); 18:5-9 (same); 18:34-39

(same).

          Fenix criticizes Plaintiffs’ construction for failing to cover “some CVD processes” that

“produce only polycrystalline diamond” or that involve diamond growth on a non-diamond

substrate. But claim terms are not construed “in a vacuum, devoid of the context of the claim as a

whole.” Kyocera Wireless Corp. v. Int’l Trade Comm’n, 545 F.3d 1340, 1347 (Fed. Cir. 2008).

The parties agree that the asserted claims are directed to the manufacture of largely single crystal

diamond. Fenix does not explain why the scope of this claim term should be read to cover the

manufacture of purely polycrystalline diamonds when the asserted claims expressly state that they

are directed to “single crystal diamonds.” It is entirely proper—indeed, required—to construe the

term “growth surface” consistent with the rest of the claim language.

          Finally, Fenix argues that the phrase “surface ... upon which single-crystal growth

primarily occurs” is ambiguous. But Plaintiffs’ construction captures the inventors’ recognition

that some polycrystalline growth can occur. Consistent with the discussion of “single crystal

diamond” (below), the parties all recognize that no process is perfect, and some polycrystalline

growth occurs during the growth process covered by this patent. See infra Section IV. The

specification expressly recognizes that in some embodiments single crystal growth can occur with

a “small degree of polycrystallinity” at the top edges of the diamond. ’078 Pat. at 13:67-14:1.

Plaintiffs’ construction simply recognizes that fact.


                                               - 12 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 18 of 29



       A person of ordinary skill in the art would understand from the specification and claims

that the claimed “growth surface” is “the diamond seed surface or diamond surface that is closest

to the plasma, upon which single-crystal growth primarily occurs as the diamond grows.”

       C.      “growing single-crystal diamond ... on the growth surface at a growth
               temperature in a deposition chamber having an atmosphere with a pressure
               of at least 130 torr” (claim 1) and “growing single-crystal diamond ... on the
               growth surface at a temperature of 900–1400° C” (claim 12)


  Plaintiffs’ Construction          PGD’s Construction                  Fenix’s Construction

 plain and ordinary mean- plain and ordinary meaning, that        plain and ordinary meaning, that
 ing, no construction needed is, “growing single-crystal dia-     is, “growing single-crystal dia-
                             mond ... on the growth surface,      mond .... on the growth surface,
                             which is maintained at a growth      which is maintained at a growth
                             temperature and located in a         temperature and located in a
                             deposition chamber with an           deposition chamber with an
                             atmosphere maintained at a pres-     atmosphere maintained at a pres-
                             sure of at least 130 torr”           sure of at least 130 torr”



  Plaintiffs’ Construction          PGD’s Construction                  Fenix’s Construction

 plain and ordinary mean- plain and ordinary meaning, that        plain and ordinary meaning,
 ing, no construction needed is, “growing single-crystal          that is, “growing single-crystal
                             diamond ... on the growth            diamond ... on the growth
                             surface, which is maintained at a    surface, which is maintained at
                             temperature of 900–1400° C”          a temperature of 900–1400° C”


       Defendants candidly admit that their proposed construction—which calls for

“maintaining” the claimed pressures and temperatures and ties those temperatures to the claimed

“growth surface”—is a “narrowing construction.” PGD Br. 14; see also Fenix Br. 18 (acknow-

ledging that its construction adds “limitations” to the claims). But Defendants provide no valid

reason or authority to support narrowing this claim term in this way.




                                              - 13 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 19 of 29



       To justify its construction, PGD strains to create ambiguity where there is none. The claim

terminology (“growth temperature” and “growing ... at a temperature”) have a plain meaning: the

process temperature at which the single crystal diamond is growing. PGD also questions “whether

the conditions recited in these terms must be maintained concurrently with the temperature

gradients on the growth surface.” PGD Br. 15. But the ambiguity is of PGD’s own making, as

the claim never mentions “maintaining” anything. PGD also fails to explain why a need for

understanding of the term “growth temperature” justifies the addition of a limitation to the claim

that does not exist, particularly when Defendants did not identify “growth temperature” as a term

for construction.

       PGD is incorrect in asserting that the ’078 Patent is “unequivocal” that the claimed

temperatures “refer to the temperature of the growth surface and not, for example, the temperature

of the atmosphere within the deposition chamber or some other temperature.” Id. To be sure, in

some embodiments the surface temperature of the diamond being grown is the growth temperature,

or the surface temperature may provide an indication of the growth temperature—but not

“unequivocally” so.    PGD quotes selected exemplary embodiments involving measuring or

controlling growth surface temperature. Id. at 16. But none of PGD’s quoted passages refer to

the specific temperature range set forth in claim 12 (and in the family of claim 1), “900–1400° C.”

This is a crucial omission, as those exact growth temperatures are described in the specification as

a “process temperature”, i.e., the temperature at which the diamond is growing.

       In general, the methods in accordance with exemplary embodiments of the present
       invention are designed to create large, high-quality diamonds with increased [100]
       growth rates. The process temperature may be selected from a range of about 900-
       1400° C., depending on the particular type of single-crystal diamond that is desired
       or if oxygen is used.




                                               - 14 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 20 of 29



‘078 Pat. at 13:19-24; see also id. at 13:38-56 (describing an exemplary process performed at a

“process temperature” of “1220° C”); 14:8-26 (describing the type of diamond produced at various

“process temperatures” from “<1000° C” to “>1300° C”). By contrast, the ’078 patent nowhere

specifies a required temperature or temperature range for the growth surface—only required

temperature gradients. Tellingly, PGD fails to cite any of the passages above in addressing this

term. Fenix, for its part, appears to have recognized that there is no intrinsic support linking the

claim term “growth temperature” to the growth surface temperature, as its brief does not defend

that aspect of its construction and acknowledges that the claimed “growth temperature” refers to

the “process temperature.” See Fenix Br. 17-18.

       As to the “maintaining” portion of Defendants’ construction, Fenix argues that giving this

term its plain and ordinary meaning (as Plaintiffs request) would “read .... out of the claim” a

“limitation” that the recited parameters “be maintained during diamond growth.” Fenix Br. 18.

But a limitation cannot be “read out” of a claim in which the limitation does not appear—

particularly a limitation which the Defendants have conjured from thin air for the claim

construction exercise. See Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367 (Fed.

Cir. 2012) (“The patentee is free to choose a broad term and expect to obtain the full scope of its

plain and ordinary meaning unless the patentee explicitly redefines the term or disavows its full

scope.”).

       The specification and claim language directly contradict Defendants’ reasons for adding

“maintaining” into the claims. PGD contends that “statements in the specification further make

clear that the claimed pressure and temperatures conditions are maintained during diamond

growth.” PGD Br. 17. But nothing in the claims or specification suggests that the claimed process

requires that the specified temperatures and pressures be “maintained” for any fixed period of time.


                                               - 15 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 21 of 29



Nor do they mandate, as Fenix contends (at 18), that the temperatures and pressures cannot “stray

beyond the claimed ranges during growth.” The claims are drafted in open-ended format as a

method “comprising” the claimed steps. The term “comprising” is a patent-law term of art that

“recognize[s] that inventions may be practiced with steps in addition to those listed in the claims.”

Smith & Nephew, Inc. v. Ethicon, Inc., 276 F.3d 1304, 1311 (Fed. Cir. 2001). Nothing in the

claims or specification precludes performing additional steps, such as growing steps performed

outside of the claimed ranges, or additional annealing or cutting steps for removing undesired

material from the diamond once grown. In fact, the specification expressly discloses additional

steps for processing of the diamond, ’078 Pat. at 14:40-49, and the academic paper by the inventors

incorporated by reference makes clear that those steps involve raising a diamond to temperatures

outside the claimed ranges for several hours “during MPCVD growth.” Fenix Ex. I at 12525

(emphasis added).

       Invitrogen Corp. v. Biocrest Manufacturing., L.P., 327 F.3d 1364 (Fed. Cir. 2003), is on

point. There, the Federal Circuit held that a district court erred by construing a claimed process

having the transitional phrase “comprising” and reciting the step “growing E. coli cells in a growth-

conducive medium at a temperature of 18° C. to 32° C.” as excluding processes that started

growing cells outside the claimed temperature range but then completed a growing step inside the

recited temperature range. Id. at 1366, 1368 (emphasis omitted). The Federal Circuit explained:

       The transition “comprising” in a method claim indicates that the claim is open-
       ended and allows for additional steps. Claim 1 uses the open-ended transition
       “comprising” to introduce the recited steps. Thus the claim signals to patent
       practitioners that claim 1 allows activity, even activity that produces E. coli cell
       growth, before the recited steps. Such activity outside the claim, of course, is not
       limited by the temperature range recited in claim 1. Thus, the district court erred
       by extending the claim’s temperature restrictions beyond the reach of the claims.
       The claim language and its form do not restrict activities to prepare the cells that
       occur before the claimed method.


                                               - 16 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 22 of 29



Id. at 1368 (citations omitted); see also id. at 1369.

       Finally, Fenix contends (at 19) that the ’078 Patent “disavowed claim scope” by charac-

terizing some diamond growth at temperatures below 1000° C or above 1300° C as undesirable.

But Fenix provides no authority for the novel proposition that an expressly recited numerical

range within a claim (in fact, a range found in the original patent claims filed with the

specification) must be narrowed simply because the specification identifies some products

produced within that range as less desirable than others. This is miles from the “expressions of

manifest exclusion or restriction” that must be present in the specification to represent “a clear

disavowal of claim scope” from the ordinary and accustomed meaning of a claim term. Teleflex,

Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). In any event, Fenix’s own

construction does not reflect such a disavowal, as it maintains the complete claimed temperature

range of 900-1400° C in its proposed definition.

       Defendants improperly seek to rewrite this claim term to require that the diamond must be

kept at a single temperature or pressure (or range of temperatures or pressures) during its entire

growth. They would also introduce confusion about what actions are needed to “maintain” such

temperatures and pressures. The claims do not require maintenance of a single temperature or

pressure, or even a closed-ended range of temperatures and pressures. Jurors would have no

trouble understanding the claims’ ordinary English terms requiring that diamond growth occur “at”

a growth temperature and in a chamber “with” a stated pressure (claim 1), or “at” a temperature

falling within a stated range (claim 12). No construction of this term is needed.




                                                - 17 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 23 of 29



III.   CLAIM CONSTRUCTIONS FOR THE RE’189 PATENT

       A.       “to improve the optical clarity of [a] CVD diamond” (all asserted claims)


   Plaintiffs’ Construction           PGD’s Construction                 Fenix’s Construction

 plain and ordinary meaning, This phrase is non-limiting    This phrase is non-limiting.
 that is, “to decrease the
 opacity of CVD diamond”     in the alternative, plain and If limiting, then the phrase is
                             ordinary meaning, that is, “to indefinite.
                             make CVD diamond appear
                             more clear”

       As set forth in Plaintiffs’ opening brief, this term is a claim limitation for multiple reasons.

It introduces (provides “antecedent basis” for) the term “CVD diamond,” which is referred to later

in the claims as “the CVD diamond.” Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339

(Fed. Cir. 2003); Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1023–24 (Fed. Cir.

2015). And it provides meaning to the claimed steps of raising the diamond to a claimed

temperature and pressure. See Pitney Bowes Inc., v. Hewlett-Packard Co., 182 F.3d 1298, 1305

(Fed. Cir. 1999) (preamble limiting when it sets out requirement that is fundamental to the claim—

in patent-law parlance, “‘necessary to give life, meaning, and vitality’ to the claim” (quoting Kropa

v. Robie, 187 F.2d 150, 152 (CCPA 1951))).

       PGD omits the word “the” from the term for construction and then, from that mistaken

premise, argues that this term “does not .... provide an antecedent basis or other information

necessary to understand the body of the claim.” PGD Br. 22. But the claim language makes clear

that “the CVD diamond” raised in the claim to a set temperature of at least 1500° C. and a pressure

of at least 4.0 GPA outside of the diamond stable phase is the same CVD diamond whose optical

clarity is improved “by” such steps. See Pacing Techs., 778 F.3d at 1023-24 (finding reference in




                                                - 18 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 24 of 29



preamble to a “repetitive motion pacing system for pacing a user” provided antecedent basis for

later reference to “the user” in the claim (emphasis added)).

       PGD further argues that “[d]eletion” of the phrase for construction “[would] not affect the

structural definition or operation of the [invention] itself.” PGD Br. 22 (quoting Arctic Cat Inc. v.

GEP Power Prods., 919 F.3d 1320, 1329 (Fed. Cir. 2019)). But this is demonstrably untrue. As

shown below, if the term were deleted, the claim would nonsensically refer to “A method where

the CVD diamond is single crystal CVD diamond, by raising ...”:


          Claim 1 with term included                         Claim 1 with term deleted

 1. A method to improve the optical clarity of     1. A method where the CVD diamond is single
 CVD diamond where the CVD diamond is              crystal CVD diamond, by raising the CVD
 single crystal CVD diamond, by raising the        diamond to a set temperature of at least 1500°
 CVD diamond to a set temperature of at least      C. and a pressure of at least 4.0 GPA outside
 1500° C. and a pressure of at least 4.0 GPA       of the diamond stable phase.
 outside of the diamond stable phase.

       This claim term is not, as Fenix argues, a “laudatory statement” or “statement of intended

purpose,” Fenix Br. 20, but rather a meaningful part of the claim which explains the outcome of

the steps that follow it. Indeed, the phrase “optical clarity” was added to the claim by amendment

during prosecution, in part to distinguish the claimed invention from a prior art process directed

not to improving diamond optical clarity, but to the mechanical process of “fixing ... diamond in

... sintered carbide buttons, inserts and bodies.” PGD Ex. A at 12, 14. Where the prosecution

history suggests that the preamble language was amended to distinguish a prior art reference, such

amended language will serve as a claim limitation. See Invitrogen, 327 F.3d at 1370.

       As for the meaning of “optical clarity,” PGD identifies no intrinsic support for its

construction “make CVD diamond appear more clear.” PGD cites the very same passages

referring to “opacity” cited in opening Plaintiffs’ brief. PGD Br. 23-24. As explained in Plaintiffs’


                                               - 19 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 25 of 29



opening brief, those passages support Plaintiffs’ construction, not PGD’s. Fenix, for its part, again

manufactures ambiguity by suggesting that “darker diamond is preferable for some applications.”

Fenix Br. 21. Even assuming that is the case, the claim language expressly calls for “improved

optical clarity.” In the context of a measurable characteristic like “clarity,” the term “improved”

unambiguously refers to more clarity, i.e., decreased opacity. See Invitrogen, 327 F.3d at 1370-

71 (district court correctly construed “improved competence” to mean “the number or quantity of

E. coli cells…is generally increased [compared to baseline]”). The Defendants appear to agree on

this point: PGD recognizes that the improved diamond becomes “more clear,” and Fenix asks the

Court to adopt PGD’s construction. Fenix Br. 21.

       Plaintiffs’ proposed construction avoids jury confusion and is drawn directly from the

specification, and so should be adopted by the Court.

       B.      “by raising the CVD diamond to a set temperature of at least 1500° C. and a
               pressure of at least 4.0 GPA outside of the diamond stable phase” (all
               asserted claims)

       The parties have now agreed to a construction of this term: “by raising the CVD diamond

to a set temperature of at least 1500° C. and a pressure of at least 4.0 gigapascals (GPA), where

the temperature and the pressure are together outside of the diamond stable phase.” Plaintiffs

provide no further comment.




                                               - 20 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 26 of 29



IV.    CLAIM CONSTRUCTION COMMON TO BOTH PATENTS

       A.      “single-crystal diamond” (’078 claims 1 and 12) and
               “single crystal CVD diamond” (RE’189 claim 1)


   Plaintiffs’ Construction           PGD’s Construction               Fenix’s Construction

 plain and ordinary meaning,      plain and ordinary meaning,      plain and ordinary meaning,
 that is, “a stand alone          that is, “a stand alone          that is, “a stand alone
 diamond [made by chemical        diamond [made by chemical        diamond [made by chemical
 vapor deposition] having a       vapor deposition] having         vapor deposition] having
 substantially single-crystal     insubstantial non-monocry-       insubstantial    polycrystal-
 structure”                       stalline growth”                 linity”



       In some respects, the parties’ dispute regarding this claim term is semantic. Each party

agrees that (a) the claim language refers to a stand-alone stone, and (b) although the stone is mostly

single-crystal, as in nature there can be some polycrystallinity. But Defendants’ narrowing

constructions ignore the intrinsic record, misread data and information incorporated into the ’078

Patent specification, and unnecessarily complicate the claim language for the jury.

       To begin with, each Defendant proposes defining the claim language not by what it is, but

rather by what it is not, and then uses language that appears nowhere in the patent or its prosecution

history. That is improper. See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1322-23 (Fed.

Cir. 2003) (claims should not be construed to contain a negative limitation without support in the

specifications or file history). Neither Defendant recites any authority to support turning an

otherwise positively recited limitation into a negatively recited limitation.

       To make matters worse, each Defendant argues that the specification language that refers

to a “small degree of polycrystallinity” should be recharacterized as meaning “insubstantially”

polycrystalline, and each Defendant suggests this is considerably narrower than Plaintiffs’

proposed meaning of “substantially single crystal.” To the extent Defendants’ descriptions of their

                                                - 21 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 27 of 29



definitions are correct, they are inconsistent with the intrinsic record. In ordinary parlance, “small”

means “having comparatively little size or slight dimensions.” See Ex. B, MERRIAM WEBSTER’S

COLLEGIATE DICTIONARY (10th ed. 1995), “small.” In contrast, “insubstantial” is understood to

mean “not substantial: as [] lacking substance or material nature.” Id., “insubstantial.” This

definition of “insubstantial” is circular and does not provide any clarity to the fact finder. On the

other hand, the ordinary meaning of “substantial” is “considerable in quantity” or “being largely

but not wholly that which is specified.” Id., “substantial.” Rather than using circular language,

“substantial” is a term of degree with a meaning that can be readily understood by lay jurors and

is consistent with the specification’s description of the amount of polycrystallinity in a single

crystal diamond made or annealed under the claimed methods.

       Defendants rely on the language of dependent claims 36 and 57 and the doctrine of claim

differentiation. But they ignore that the independent claims from which claims 36 and 57 depend

use language that differs from asserted claims 1 and 12. Independent claims 32 and 44 refer only

to a “diamond” and do not recite a “single crystal diamond”; it is that “diamond” that is further

narrowed by dependent claims 36 and 57. Claims 36 and 57 thus use the term “substantially” to

specify the proportion of the overall diamond being produced that is single crystal, whereas

Plaintiffs’ proposed construction characterizes what the term “single crystal diamond” itself

means. Patentees are entitled to use different language in different claim sets to define the metes

and bounds of their invention, as done here. See Curtiss-Wright Flow Control Corp. v. Velan, Inc.,

438 F.3d 1374, 1380–81 (Fed. Cir. 2006) (“Different claims with different words can, of course,

define different subject matter within the ambit of the invention. On the other hand, claim drafters

can also use different terms to define the exact same subject matter.”).




                                                - 22 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 28 of 29



       Finally, Fenix relies on the content of the incorporated Yan reference to support its

assertion that the claimed CVD diamond “cannot exhibit any polycrystallinity.” Fenix Br. 14. To

begin with, Fenix’s own proposed definition acknowledges that some polycrystallinity can be

present in a “single crystal diamond.” Moreover, Fenix’s argument is circular, in that there is

nothing in the Yan article that suggests the authors of the article did not understand “single crystal

diamond” to include a “small amount” of polycrystallinity. Nothing in the article suggests that the

authors’ reference to a “single crystal diamond” meant that they believed they had improved on

Nature and produced a purely perfect single crystal diamond.

       Moreover, Fenix misreads Yan as suggesting that only a “small amount of black diamond-

like carbon” kept the produced diamond from being a platonic “single crystal diamond.” Fenix

Br. 14-15. Figure 3 of Yan shows the X-ray diffraction peak from an unmasked region of the

grown diamond as being significantly wider than that of its seed, suggesting a substantial amount

of non-single crystal structures at the edges of the diamond. Fenix Ex. I at 12525. A person skilled

in the art of X-ray diffraction would know that the peak shape of Fig. 3a could be caused by many

factors including low-angle grain boundary formation, twinning, and strains imposed by non-

diamond forms of carbon, all of which could be present in the structure that the inventors

nevertheless referred to as “single crystal diamond.”

       The Court should adopt Plaintiffs’ positive definition of this term, which is consistent with

the intrinsic evidence and would helpfully clarify the term for the jury.

V.     CONCLUSION

       Plaintiffs respectfully request the Court adopt Plaintiffs’ proposed constructions.




                                                - 23 -
        Case 1:20-cv-00189-JSR Document 37 Filed 04/17/20 Page 29 of 29



April 17, 2020                                By: /s/ Matthew J. Moffa
                                              Matthew J. Moffa
                                              PERKINS COIE LLP
                                              1155 Avenue of the Americas, 22nd Floor
                                              New York, NY 10036-2711
                                              Telephone: (212) 261-6857
                                              Fax: (212) 399-8057
                                              e-mail: MMoffa@PerkinsCoie.com

                                              Terrence J. Wikberg (admitted pro hac vice)
                                              PERKINS COIE LLP
                                              607 14th Street, NW
                                              Washington, DC 20005
                                              Telephone (202) 434-1649
                                              Fax: (202) 654-9149
                                              e-mail: TWikberg@PerkinsCoie.com

                                              Counsel for Plaintiffs Carnegie Institution of
                                              Washington and M7D Corporation




                                     - 24 -
